EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This Examiner’s Amendment was authorized by Applicant’s representative, Jeffrey Howell, on September 1 via a telephonic interview. 

The application has been amended as follows:

		Claim 1 (currently amended)    an autonomous vehicle service system, comprising:
		a display device; 
		a non-moveable receiver remote from an autonomous vehicle and configured to receive transmitted data from the autonomous vehicle related to status of the autonomous vehicle and information from a third party related to road conditions; and
		a controller programmed to monitor the transmitted data related to the status of the autonomous vehicle and the road conditions, determine when the autonomous vehicle requires assistance based on the transmitted data, and, when the autonomous vehicle requires assistance, cause on the display device;
		wherein the autonomous vehicle is a first vehicle of a plurality of autonomous vehicles, and the controller is programmed to monitor transmitted data related to status of each of the plurality of autonomous vehicles, and determine when each of the plurality of autonomous vehicles requires assistance based on the transmitted data;
		wherein the controller being further  programmed to prioritize the assistance required of each of the plurality of autonomous vehicles, and cause the display device to display an order of prioritization of the autonomous vehicles.

		Claims 12-13 (canceled).
   	  Claims 17-19 (canceled).
		 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664